UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6783


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS WOODS,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00127-WDQ-1; 1:10-cv-01321-WDQ)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carlos Woods, Appellant Pro Se.       John Walter Sippel, Jr.,
Assistant United States Attorney, Jason M. Weinstein, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Carlos     Woods    seeks        to    appeal       the     district      court’s

order      denying         his     Fed.      R.        Civ.     P.     60(b)        motion *     for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge      issues    a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of      appealability             will     not       issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                   When the district court denies relief

on    the        merits,      a     prisoner           satisfies        this        standard      by

demonstrating         that        reasonable          jurists        would    find       that    the

district         court’s    assessment        of       the     constitutional           claims    is

debatable        or   wrong.         Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,        and    that       the     motion    states      a    debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently             reviewed       the    record      and

       *
       Because Woods’ motion sought a remedy for a perceived flaw
in the collateral review process, the motion was not a second or
successive § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524,
530-32 & n.4 (2005); United States v. Winestock, 340 F.3d 200,
206-08 (4th Cir. 2003).



                                                  2
conclude   that   Woods      has   not       made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument        would   not   aid   the   decisional

process.

                                                                        DISMISSED




                                         3